 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   BY REFERRAL ONLY, INC.,                             Case No.: 18cv1695-MMA (JLB)
12                                      Plaintiff,
                                                         ORDER GRANTING DEFENDANT'S
13   v.                                                  MOTION FOR SUMMARY
                                                         JUDGMENT
14   TRAVELERS PROPERTY CASUALTY
     COMPANY OF AMERICA,
15
                                      Defendant.         [Doc. No. 18]
16
17         Plaintiff By Referral Only, Inc. (“Plaintiff” or “Referral”) filed this action against
18   Defendant Travelers Property Casualty Company of America (“Defendant”) alleging
19   causes of action for breach of the duty of good faith and fair dealing and breach of
20   insurance contract. Doc. No. 1 (“Compl.”). Defendant filed a motion for summary
21   judgment. Doc. No. 18-1 (“MSJ”). Plaintiff filed its response in opposition [Doc. No. 19
22   (“Oppo.”)], to which Defendant replied [Doc. No. 21 (“Reply”)]. The Court found the
23   matter suitable for determination on the papers submitted and without oral argument
24   pursuant to Civil Local Rule 7.1.d.1. Doc. No. 22. For the following reasons, the Court
25   GRANTS Defendant’s motion for summary judgment.
26
27
28

                                                     1
                                                                                 18cv1695-MMA (JLB)
 1                                            MATERIAL FACTS1
 2          On January 24, 2018, Keith McBean filed an action against United of Omaha Life
 3   Insurance Company (“United”) and By Referral Only, Inc. Employee Welfare Benefit
 4   Plan (the “Plan”), asserting causes of action for recovery of benefits and breach of
 5   fiduciary duties under the Employee Retirement Income Security Act of 1974, as
 6   amended (“ERISA”), 29 U.S.C. §§ 1001 et seq (the “McBean lawsuit”). Doc. No. 18-4,
 7   Exhibit 4. On April 17, 2018, McBean filed a First Amended Complaint (“McBean
 8   FAC”) in that action substituting Referral for the Plan. Doc. No. 18-4, Exhibit 5
 9   (“McBean FAC”).2 McBean alleges that Teresa McGee was an employee of Referral and
10   was a participant in the Plan, which included disability and life insurance benefits.
11   McBean FAC ¶¶ 4-7. The Plan was underwritten by United. Id. ¶ 6. McGee was
12   diagnosed with cancer and subsequently took a leave of absence in June 2015. Id. ¶ 8.
13   She returned to work on a part-time basis in October 2015. Id. McGee stopped working
14   on August 10, 2016 and collected long term disability benefits through the Plan and
15   United until her death on August 5, 2017. Id. McBean submitted a life insurance claim
16   to United. Id. ¶ 12. United denied the claim, asserting that McGee’s coverage had
17   terminated under the terms of the Plan prior to her death. Id. McGee continued to make
18   premium payments to United while working part-time, but was never notified that her
19   coverage ceased. Id. ¶¶ 9, 12, 15. McBean’s first cause of action for recovery of benefits
20   asserts that United’s denial of benefits was improper under the Plan. Id. ¶¶ 12, 16. The
21   second cause of action seeks equitable relief for United and Referral’s breach of fiduciary
22
23
24   1
       These material facts are taken from the parties’ separate statements of undisputed facts and pertinent
25   cited exhibits. Disputed material facts are discussed in further detail where relevant to the Court’s
     analysis. Facts that are immaterial for purposes of resolving the current motion are not included in this
26   recitation.
     2
       The Court GRANTS Defendant’s request to judicially notice the McBean Complaint and First
27   Amended Complaint. See Reyn’s Pasta Bella, LLC, 442 F.3d 741, 746 n.6 (9th Cir. 2006) (taking
     judicial notice of public court records); United States v. Author Servs., Inc., 804 F.2d 1520, 1523 (9th
28   Cir. 1986) (noting that courts may take judicial notice of its own records).

                                                         2
                                                                                            18cv1695-MMA (JLB)
 1   duties. Id. ¶¶ 23-27. Both causes of action allege that Referral is liable for its breach of
 2   fiduciary duties. Id. ¶¶ 16, 26.
 3         Defendant issued an “Office Pac” policy to Plaintiff for the policy period of April
 4   6, 2017 to April 6, 2018, which provided first party property coverage, and commercial
 5   general liability coverage which included Employee Benefits Liability coverage pursuant
 6   to form CG T1 01 01 16 (the “Policy”). Doc. No. 18-3, Exhibit 1 (“Policy”). The Policy
 7   provides:
 8         SECTION 1 – EMPLOYEE BENEFITS LIABILITY COVERAGE
           1.  Insuring Agreement
 9
               a.     We will pay those sums that the insured becomes legally
10                    obligated to pay as damages because of loss to which this
                      insurance applies. We will have the right and duty to defend
11
                      the insured against any “suit” seeking those damages.
12                    However, we will have no duty to defend the insured against
                      any “suit” seeking damages for loss to which this insurance
13
                      does not apply. We may, at our discretion, investigate any
14                    negligent act, error, or omission and settle any claim or “suit”
                      that may result[.]
15
           ...
16             b.     This insurance applies to loss only if:
                      (1) The loss is caused by a negligent act, error or omission
17
                             committed by the insured, or by any other person for
18                           whose acts the insured is legally liable, in the
                             “administration” of your “employee benefit program[.”]
19
           ...
20         2.  Exclusions
               This insurance does not apply to:
21
           ...
22             c.     Failure To Perform A Contract
                      Loss arising out of failure of performance of contract by any
23
                      insurer.
24         ...
               g.     ERISA
25
                      Loss for which any insured is liable because of liability
26                    imposed on a fiduciary by the Employee Retirement Income
                      Security Act of 1974, as amended, or by any similar federal,
27
                      state or local laws.
28

                                                   3
                                                                                 18cv1695-MMA (JLB)
 1   Policy at 27. “Administration” is defined as “[p]roviding information to ‘employees’,
 2   including their dependents and beneficiaries, with respect to eligibility for or scope of the
 3   ‘employee benefit program[,’] [h]andling records in connection with the ‘employee
 4   benefit program[,’] or [e]ffecting, continuing or terminating any ‘employee’s’
 5   participation in any benefit included in the ‘employee benefit program.’ Id. at 32-33.
 6         Plaintiff filed this lawsuit against Defendant on July 25, 2018, seeking relief for
 7   breach of insurance contract and breach of the duty of good faith and fair dealing for
 8   Defendant’s failure to defend Plaintiff in the McBean lawsuit. Compl.
 9                                       LEGAL STANDARD
10         “A party may move for summary judgment, identifying each claim or defense—or
11   the part of each claim or defense—on which summary judgment is sought. The Court
12   shall grant summary judgment if the movant shows that there is no genuine dispute as to
13   any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
14   P. 56(a). The party seeking summary judgment bears the initial burden of establishing
15   the basis of its motion and of identifying the portions of the declarations, pleadings, and
16   discovery that demonstrate absence of a genuine issue of material fact. Celotex Corp. v.
17   Catrett, 477 U.S. 317, 323 (1986). The moving party has “the burden of showing the
18   absence of a genuine issue as to any material fact, and for these purposes the material it
19   lodged must be viewed in the light most favorable to the opposing party.” Adickes v. S.H.
20   Kress & Co., 398 U.S. 144, 157 (1970). A fact is material if it could affect the outcome
21   of the suit under applicable law. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
22   (1986). A dispute about a material fact is genuine if there is sufficient evidence for a
23   reasonable jury to return a verdict for the non-moving party. Id. The party opposing
24   summary judgment cannot “‘rest upon the mere allegations or denials of [its] pleading’
25   but must instead produce evidence that ‘set[s] forth specific facts showing that there is a
26   genuine issue for trial.’” Estate of Tucker v. Interscope Records, Inc., 515 F.3d 1019,
27   1030 (9th Cir. 2008) (quoting Fed. R. Civ. P. 56(e)).
28   //

                                                   4
                                                                                 18cv1695-MMA (JLB)
 1                                               DISCUSSION
 2          Defendant argues it is entitled to summary judgment because there is no coverage
 3   under its policy, which negates Plaintiff’s bad faith claim. MSJ at 19, 28. Specifically,
 4   Defendant contends it owed no duty to defend or indemnify Plaintiff because: (1) the
 5   policy covers negligent acts committed in the “administration” of an employee benefits
 6   program, not an insured’s fiduciary acts; (2) the policy’s ERISA exclusion precludes
 7   coverage; (3) the policy’s failure to perform an insurance contract precludes coverage;
 8   and (4) the policy precludes coverage for claims for equitable surcharge or unjust
 9   enrichment. Id. at 19-28. Plaintiff opposes summary judgment, asserting that: (1) the
10   conduct alleged in the McBean lawsuit arose out of its “administration” of an employee
11   benefits program; (2) the ERISA exclusion is ambiguous; (3) the policy’s failure to
12   perform an insurance contract does not preclude coverage because Plaintiff could still be
13   liable absent United’s failure to perform the contract in the McBean lawsuit; and (4) the
14   policy covers relief entered against the insured for civil liability, including equitable-
15   monetary liability.3 Oppo. at 8-20.
16   A.     Duty to Defend
17          “In California, a liability insurer’s duty to defend its insured is broad. It arises
18   whenever a claim may potentially lead to indemnity.” Pension Trust Fund for Operating
19   Eng’rs v. Fed. Ins. Co., 307 F.3d 944, 949 (9th Cir. 2002) (quoting Horace Mann Ins. Co.
20   v. Barbara B., 4 Cal. 4th 1076, 1081 (1993)). To determine whether the duty to defend is
21   triggered, the Court first compares the allegations of the complaint, and “[f]acts extrinsic
22   to the complaint[,]” with the policy terms to see if they “reveal a possibility that the claim
23   may be covered by the policy.” Horace Mann Ins. Co., 4 Cal. 4th at 1081. “The
24   existence of the duty to defend turns on all facts known by the insurer at the inception of
25
26
     3
      The Court declines to analyze the parties’ third and fourth arguments listed due to the Court’s
27   conclusion that the clear and unambiguous ERISA exclusion precludes coverage. Additionally, the
     Court declines to deem admitted all of Defendant’s requests for admissions, as the admissions were not
28   necessary to resolve the instant motion. See MSJ at 18.

                                                        5
                                                                                         18cv1695-MMA (JLB)
 1   the third-party lawsuit.” Barnett v. Fireman’s Fund Ins. Co., 90 Cal. App. 4th 500, 509
 2   (Ct. App. 2001) (citing Montrose Chem. Corp. v. Superior Ct., 6 Cal. 4th 287, 295
 3   (1993)). “Any doubt as to whether these facts trigger a duty to defend is resolved in
 4   favor of the insured.” Pension Trust Fund for Operating Eng’rs, 307 F.3d at 949 (citing
 5   Horace Mann Ins. Co., 4 Cal. 4th at 1081)). Also, “any limitations of the defense duty
 6   must be communicated to the insured in a way that is ‘conspicuous, plain and clear.’” Id.
 7   (quoting Md. Cas. Co. v. Nationwide Ins. Co., 65 Cal. App. 4th 21, 30-31 (Ct. App.
 8   1998)).
 9         The insurer has a higher burden than the insured in establishing whether a duty to
10   defend arises under a policy. Id. “[T]he insured need only show that the underlying
11   claim may fall within policy coverage; the insurer must prove it cannot.” Montrose
12   Chem. Corp., 6 Cal. 4th at 300. Once the insured makes a showing of potential coverage,
13   the insurer must defend the insured unless the facts alleged in the underlying lawsuit “can
14   by no conceivable theory raise a single issue [that] could bring it within the policy
15   coverage.” Id. (quotation marks and citation omitted).
16         1.     Acts Committed in the Administration of an Employee Benefit Program
17         For Plaintiff’s conduct to be within the scope of coverage, the acts must have been
18   “committed . . . in the ‘administration’ of your ‘employee benefit program.’” Policy at
19   26. Defendant asserts that only ministerial activities fall within the term
20   “administration.” MSJ at 19. According to Defendant, Plaintiff’s act of advising McGee
21   that she continued to be eligible for coverage under the employee benefit plan is not
22   ministerial, but “substantive failures to discharge fiduciary obligations.” Id. at 20 (citing
23   Nat’l Union Fire Ins. Co. of Pittsburg, Pa. v. Travelers Prop. Cas. Co., No. 05 Civ. 4648
24   (NRB), 2006 WL 1489243, at *7 (S.D.N.Y. May 26, 2006)). Plaintiff contends its
25   conduct is within the Policy’s definition of “administration,” but also argues its conduct
26   qualifies as “ministerial.” Oppo. at 7-10.
27         “In interpreting an insurance policy, the Court first looks to the language of the
28   policy itself.” Marentes v. State Farm Mut. Auto. Ins. Co., 224 F. Supp. 3d 891, 905

                                                   6
                                                                                   18cv1695-MMA (JLB)
 1   (N.D. Cal. 2016). “Where no dispute surrounds material facts, interpretation of an
 2   insurance policy presents solely a question of law.” Jauregui v. Mid-Century Ins. Co., 1
 3   Cal. App. 4th 1544, 1548 (Ct. App. 1991) (quotation marks and citation omitted). The
 4   “clear and explicit meaning” of the provisions “interpreted in their ordinary and popular
 5   sense controls judicial interpretation unless [the disputed terms are] used by the parties in
 6   a technical sense, or unless a special meaning is given to them by usage.” Montrose
 7   Chem. Corp. v. Admiral Ins. Co., 10 Cal. 4th 645, 666 (1995) (quotation marks and
 8   citation omitted). “A policy provision will be considered ambiguous when it is capable
 9   of two or more constructions, both of which are reasonable.” Waller v. Truck Ins. Exch.,
10   Inc., 11 Cal. 4th 1, 18 (1995).
11         As discussed above, the Policy only provides coverage for an insured’s “negligent
12   act, error or omission . . . in the ‘administration’ of [the insured’s] ‘employee benefit
13   program[.]’” Policy at 26. The definition of “administration” in the Policy includes
14   “[p]roviding information to ‘employees[,]’including their dependents and beneficiaries,
15   with respect to eligibility for or scope of the ‘employee benefit program[.]’” Id. at 32.
16   Thus, Defendant’s argument that “administration” encompasses only ministerial acts is
17   an unreasonable construction of the policy provision. See Euchner-USA, Inc. v. Hartford
18   Cas. Ins. Co., 754 F.3d 136, 142 (2d Cir. 2014) (finding the defendant’s reliance on Nat’l
19   Union Fire Ins. Co. of Pittsburgh, Pa., unavailing and that “[n]otwithstanding the
20   National Union opinion and the cases it cites to, no construction can modify the
21   definition of the term in the contract wording”); see also Bank of the West v. Superior Ct.,
22   2 Cal. 4th 1254, 1264 (1992) (noting that clear and explicit contractual language
23   governs). Whether ministerial or not, providing information regarding eligibility is
24   expressly within the scope of coverage. See Policy at 32. Here, Plaintiff allegedly
25   “fail[ed] to advise [McGee] that her eligibility for coverage had expired” and
26   “affirmatively advised” McGee “that she continued to be covered.” McBean FAC ¶¶ 15-
27   16. This fits squarely within the definition of administration as defined by the Policy.
28

                                                   7
                                                                                  18cv1695-MMA (JLB)
 1   Accordingly, the Court concludes that Plaintiff’s alleged conduct in the McBean lawsuit
 2   falls within the Policy’s definition of “administration.”
 3          2.     The ERISA Exclusion
 4          The Court next considers whether the ERISA exclusion precludes coverage. See
 5   MSJ at 21-27. “Provisions which purport to exclude coverage or substantially limit
 6   liability must be set forth in plain, clear and conspicuous language.” Thompson v.
 7   Occidental Life Ins. Co., 9 Cal. 3d 904, 921 (1973) (citing Gray v. Zurich Ins. Co., 65
 8   Cal. 2d 263, 273 (1966)). To be plain, clear, and conspicuous, coverage exclusions and
 9   limitations must meet two separate tests: (1) the exclusion must be conspicuous, meaning
10   it “must be placed and printed so that it will attract the reader’s attention[;]” and (2) the
11   exclusion “must be stated precisely and understandably, in words that are part of the
12   working vocabulary of the average layperson.” Haynes v. Farmers Ins. Exch., 32 Cal.
13   4th 1198, 1204 (2004).
14          The rule that exclusionary language must be conspicuous, plain, and clear only
15   applies when the insured has a reasonable expectation of coverage. Id. at 1213. Once the
16   Court determines the insured has a reasonable expectation of coverage, the Court
17   considers whether the limitation on that coverage is conspicuous. Travelers Property
18   Cas. Co. of Am. v. Superior Ct., 215 Cal. App. 4th 561, 575 (Ct. App. 2013). Then, the
19   Court considers whether the provision is plain and clear to give the exclusion effect,
20   which “means more than the traditional requirement that contract terms be
21   ‘unambiguous.’ Precision is not enough. Understandability is also required.” Haynes,
22   32 Cal. 4th at 1211 (quotation marks and citations omitted).
23          Plaintiff does not argue the ERISA exclusion is inconspicuous; rather, Plaintiff
24   challenges the exclusion as unclear and ambiguous.4 Oppo. at 12. The Policy’s ERISA
25
26
     4
      The Court need not reach Plaintiff’s objectively reasonable expectation of coverage under the Policy
27   because the Court finds that the ERISA exclusion is plain and clear. See Marentes, 224 F. Supp. 3d at
     909 (citation omitted). The ERISA exclusion is also conspicuous. See Nat’l Ins. Underwriters v.
28   Carter, 17 Cal. 3d 380, 384-85 (1976) (holding an exclusion clause conspicuous as a matter of law when

                                                       8
                                                                                        18cv1695-MMA (JLB)
 1   exclusion provides that “[t]his insurance does not apply to . . . [l]oss for which any
 2   insured is liable because of liability imposed on a fiduciary by [ERISA].” Policy at 27.
 3   Defendant contends this exclusion precludes coverage because Plaintiff is alleged to have
 4   acted as an ERISA fiduciary and to have breached its fiduciary duties. MSJ at 22.
 5          Plaintiff contends the ERISA exclusion is not plain and clear because
 6   “[d]etermining what constitutes a fiduciary duty under ERISA is not within the ‘working
 7   vocabulary’ of the average insured.” Oppo. at 12. This argument is unavailing. In
 8   Pension Trust Fund for Operating Eng’rs, the Ninth Circuit considered a provision
 9   requiring the insurer to defend its insured from “any claims first made against the Insured
10   during the Policy Period as a result of any actual or alleged Breach of Fiduciary Duty
11   committed by an Insured.” Pension Trust Fund for Operating Eng’rs, 307 F.3d at 950.
12   The policy defined “breach of fiduciary duty” as “the violation of any of the
13   responsibilities, obligations or duties imposed upon fiduciaries by [ERISA] or by the
14   common or statutory law of the United States of America or of any state or other
15   jurisdiction therein.” Id. The Ninth Circuit found “[t]he plain language of this provision
16   creates no ambiguity.” Id. While the ERISA exclusion at issue in this policy does not
17   specifically define “fiduciary,” the exclusion itself is sufficiently analogous to the policy
18   in Pension Trust Fund for Operating Eng’rs for the Court to conclude that the ERISA
19   exclusion is plain and clear. Compare id. (finding a policy requiring an insurer to defend
20   its insured from “any actual or alleged Breach of Fiduciary Duty committed by an
21   Insured” where “breach of fiduciary duty” is defined as “the violation of any of the
22   responsibilities, obligations or duties imposed upon fiduciaries by [ERISA]” to be
23   unambiguous), with Policy at 27 (stating that this insurance does not apply to “[l]oss for
24   which any insured is liable because of liability imposed on a fiduciary by [ERISA]”).
25
26
27
     it was found in a section under the bold face heading “Exclusions,” in printing the size and intensity
28   identical to the rest of the policy); see also Policy at 27.

                                                          9
                                                                                            18cv1695-MMA (JLB)
 1          Plaintiff also asserts that fiduciary “is so broad as to make coverage for
 2   administration of pension plans illusory” because “anyone engaged in the administration
 3   or management of a pension plan is a fiduciary under ERISA.” Oppo. at 15. However,
 4   the Policy language is clear, the ERISA exclusion precludes coverage for “[l]oss for
 5   which any insured is liable because of liability imposed on a fiduciary by [ERISA].”
 6   Policy at 27 (emphasis added). The plain and clear meaning of this exclusion is that it
 7   excludes only those ERISA claims that allege a breach of fiduciary duty under ERISA.
 8   See Ins. Co. of Pa. v. OCÉ-USA Holdings, Inc., No. 12 C 04713, 2013 WL 1283819 at
 9   *5-6 (N.D. Ill. Mar. 26, 2013) (finding the plain and ordinary meaning of an ERISA
10   exclusion that excluded coverage for “[d]amages for which any insured is liable because
11   of liability imposed on a fiduciary by [ERISA]” to exclude only ERISA claims alleging a
12   breach of fiduciary duty under ERISA).5
13          Plaintiff next contends the remedies sought in the McBean lawsuit “are not all
14   based on the failure of [Referral] to perform alleged fiduciary functions,” meaning “the
15   duty to defend exists.” Oppo. at 13. The duty to defend arises if there is any potential for
16   liability under the policy. Horace Mann Ins. Co., 4 Cal. 4th at 1084. As such, Plaintiff
17   argues that there exists a duty to defend because its alleged conduct in the McBean
18   lawsuit is not solely based on breach of fiduciary duties. See Oppo. at 13.
19          With respect to the first cause of action for recovery of benefits, the McBean FAC
20   alleges that Referral was required to notify employees “when they cease to be eligible for
21   insurance under the policies and provide the employee with information about the above
22   options available to continue or obtain new life insurance.” McBean FAC ¶ 12. Referral
23   “did not advise [McGee] that she ceased to be eligible for continued coverage under the
24
25   5
       While this case applies Illinois law, it is substantially similar to California law in this context. See id.
26   at *3 (“In determining whether a duty to defend exists, the underlying complaint and insurance policy
     must be construed liberally, resolving all doubts in the insured’s favor. ‘Where a policy provision is
27   clear and unambiguous, its language must be taken in its plain, ordinary, and popular sense.’ But ‘if the
     words in the policy are susceptible to more than one reasonable interpretation, they are ambiguous and
28   will be construed in favor of the insured and against the insurer who drafted the policy.’”)

                                                           10
                                                                                               18cv1695-MMA (JLB)
 1   life insurance plans and in fact believed that [McGee] continued to be covered under both
 2   policies with the continued payment of premiums.” Id. In fact, Referral allegedly
 3   “affirmatively advised [McGee] that she continued to be covered under both life
 4   policies.” McBean FAC ¶ 15. In summation, McBean contends that Referral “violated
 5   [its] fiduciary duties by failing to advise her that her eligibility for coverage had expired,
 6   while at the same time accepting her premiums and in effect advising her that she
 7   continued to be covered . . . while [Referral] affirmatively advised her and her family that
 8   she continued to be covered[.]” McBean FAC ¶ 16.
 9         As to the second cause of action for equitable relief, Referral “had a duty to
10   promote the interest of employees and their beneficiaries,” which obligated Referral to
11   “explain to plan participants and beneficiaries the material terms and conditions of the
12   relevant plan documents[,] to provide them with adequate notice of circumstances which
13   may result in disqualification, ineligibility, or denial or loss of benefits and what was
14   needed to continue their elected life insurance coverage.” McBean FAC ¶ 24. “At no
15   time did [Referral] advise [McGee] that in order to be eligible for continued coverage she
16   had to do more than continue to pay the policy premiums.” McBean FAC ¶ 25. As a
17   fiduciary, Referral allegedly “breached its obligations,” resulting “in the loss of life
18   insurance benefits.” McBean FAC ¶ 26. According to McBean, Referral intentionally or
19   negligently misrepresented to McGee that she was eligible for coverage, when in fact, she
20   was not. McBean FAC ¶ 28.
21         Based on a reading of the McBean FAC, all of Plaintiff’s alleged conduct arose out
22   of its alleged breach of fiduciary duties imposed upon it by ERISA. See generally,
23   McBean FAC. In other words, the McBean FAC seeks to hold Plaintiff liable for loss it
24   incurred “because of liability imposed on a fiduciary by [ERISA].” See Policy at 27.
25   The Policy clearly and unambiguously precludes coverage for such losses. Accordingly,
26   no duty to defend exists. See Montrose Chem. Corp., 6 Cal. 4th at 295 (holding that the
27   duty to defend ends when it is apparent there is “no potential for coverage”).
28   //

                                                   11
                                                                                  18cv1695-MMA (JLB)
 1   B.    Duty of Good Faith and Fair Dealing
 2         The California Supreme Court has held that “if there is no potential for coverage,
 3   and hence, no duty to defend under the terms of the policy, there can be no action for
 4   breach of the implied covenant of good faith and fair dealing because the covenant is
 5   based on the contractual relationship between the insured and the insurer.” Waller, 11
 6   Cal. 4th at 36. Accordingly, because Defendant did not breach the contract by failing to
 7   defend Plaintiff in the McBean lawsuit, Plaintiff’s claim for breach of the implied duty of
 8   good faith and fair dealing necessarily fails. See id.; see also Marentes, 224 F. Supp. 3d
 9   at 918 (finding the plaintiffs’ claim for breach of the duty of good faith and fair dealing
10   barred by Waller and granting summary judgment in favor of the defendant).
11                                           CONCLUSION
12         Based on the foregoing, the Court GRANTS Defendant’s motion for summary
13   judgment. This order disposes of all claims. Accordingly, the Court ORDERS the Clerk
14   of Court to enter judgment in favor of Defendant Travelers Property Casualty Company
15   of America and to terminate the case.
16         IT IS SO ORDERED.
17   Dated: April 10, 2019
18
19
20
21
22
23
24
25
26
27
28

                                                  12
                                                                                 18cv1695-MMA (JLB)
